Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-16-00242-CV

               IN THE INTEREST OF S.S.R., J.H.R. Jr., and G.D.R, Children

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-01761
                    Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 5, 2016.


                                              _____________________________
                                              Rebeca C. Martinez, Justice